Citation Nr: 1231159	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  03-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder, claimed as secondary to a service-connected disability. 

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for cervical disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to October 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Phoenix RO.  The Veteran requested a Travel Board hearing; he failed (without giving cause) to report for such hearing on the scheduled date in February 2005.  These matters were previously before the Board in August 2006, August 2009, and February 2011.  In August 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

The Board's August 2009 and February 2011 remands referred to the RO for appropriate action the matter of service connection for a right shoulder disability other than scars.  The record does not reflect any action in response to the referral.  The Board does not have jurisdiction in the matter and it is once again referred to the RO for any appropriate action.

The matter of service connection for a psychiatric disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's back disorder is related to injury sustained in a motor vehicle accident (MVA) in service.  

2.  It is reasonably shown that the Veteran's cervical disc disease is related to injury sustained in a MVA in service.  





CONCLUSIONS OF LAW

1.  Service connection for a back disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Service connection for cervical disc disease is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on the matters; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background and Analysis

Initially, Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence pertinent to the matters at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Service connection also may be granted for [a disease] initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303 (d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Veteran's service treatment records (STRs) include records of a September 1970 MVA which show that he sustained a blow to the head and right shoulder lacerations.  He never lost consciousness, but complained of bleeding right ear and headache.  He had right shoulder abrasions, and a 2-3 inch laceration in the right postparietal area that required stitching.  Otherwise, physical examination was negative.  Nurse's Notes show that he arrived via gurney with laceration and dressing to the back of the head and abrasions and dressing to the right elbow and right shoulder.  He was alert and oriented and had no major complaints.  His October 1970 report of service separation examination is silent for complaints, findings, or diagnosis pertaining to the back and/or neck.

The initial post-service medical evidence of back and neck disability is a May 1992 (22 years after the 1970 MVA in service) VA treatment report that notes the Veteran's complaints of severe back and neck pain; the assessment was muscular spasm.  During subsequent treatment in May 1992, the Veteran reported being in a car accident 22 years prior; he was vague about the exact injuries, but reported back problems.  On routine consultation, he indicated that his symptoms of left scapular pain began 3 weeks previously, and that there was no precipitating event.  He reported a history of a motor vehicle accident in 1970 that involved a concussion, but there was no known history of a neck injury.  The diagnosis was possible cervical radiculopathy.  X-rays showed degenerative disc changes primarily C4-5, 5-6 with reversal in the normal cervical curvature and bilateral neuroforaminal narrowing.  On review of the X-rays, the diagnosis was cervical strain with brachial neuralgia and degenerative joint disease.  

A November 1993 consulation report shows that electrodiagnostic studies were accomplished and notes that the examiner suspected a left cervical radiculopathy without axonal loss as the cause of the Veteran's symptoms which resulted from cervical spondylosis which may have begun at the time of his accident in 1970.

A March 2002 VA treatment report notes the Veteran's complaints of low back pain and history of a rollover motor vehicle accident in service.  The physician opined that the Veteran's low back pain was probably related to the accident.  A July 2002 VA examination report shows a diagnosis of degenerative disease in the lumbosacral spine and degenerative disease in the cervical spine with moderate to severe spinal stenosis in the cervical spine.  

VA and private treatment records and records from the Social Security Administration show that the Veteran continued to seek treatment for back and neck complaints.  

An April 2011 VA examination report by an orthopedic surgeon notes the Veteran's history of an automobile accident in service and provides diagnoses of degenerative disc disease, lower lumbar spine, and severe degenerative spondylosis, entire cervical spine.  The examiner opined that "[i]t is less likely as not that either his back disability or his cervical spine disability, which are degenerative processes, are related to his serivce, and specifically to his rollover car accident therein.  His description of the event surrounding the injury conflicts with the STR.  Specifically, per the STRs he had a negative exam and no loss of consciousness.  There is no reference in his medical record to any spine issues until 30 years later.  The X-rays show degenerative changes only and no signs of recent or remote trauma."

The Board found the April 2011 VA examination inadequate (because it was based, in part, on an inaccurate factual premise, i.e., that the initial post-service reference in the medical record to a spine issue was 30 years after service when, in fact, it was in 1992; 22 years after service, and because the examiner's characterization of the severity of the injuries sustained by the Veteran in the MVA in-service was somewhat inaccurate, as he did not have a negative examination, as the examiner observed, but was noted to have suffered a blow to the head, had a headache, right shoulder lacerations, a right TM blood clot, decreased hearing on the right, right shoulder and right elbow abrasions, and a 2-3 inch laceration at the right postparietal area that required stitches).  Hence, the Board requested a VHA medical expert advisory opinion regarding the etiology of the Veteran's current lumbosacral and cervical spine disabilities. 

In an August 2012 response to the questions posed by the Board, the VHA medical expert (an orthopedic medical examiner), based on a review of the Veteran's medical history, made the assumption that the "Veteran sustained injuries to his cervical and lumbar spine regions at the time of his rollover MVA and has had associated symptoms since the time of injury."  The expert opined that, "[i]t is at least as likely as not that the patients cervical and lumbar spine conditions were incurred during his rollover MVA while in military service."  The expert explained:

Although the natural history of spinal degenerative disease is associated with the aging process, multiple studies in the radiology and orthopaedic literature suggest that degenerative changes occur more frequently in patients who have sustained soft tissue injuries, such as after a rollover motor vehicle accident, than those without soft tissue injuries.  Additionally, the radiographic changes associated with the aging process and those associated with soft tissue trauma are often morphologically indistinguishable.  Finally, the clinical manifestations of the resulting degenerative changes are often indistinguishable.  Therefore, it is at least as likely as not that the patients current cervical and lumbar spondylosis could have occurred as a result of his high energy MVA with associated soft tissue injuries.

It is not in dispute that the Veteran was involved in a MVA in service.  It is also well-established by the record that he has lumbar and cervical spine disabilities (including degenerative disc disease, lower lumbar spine, and severe degenerative spondylosis, entire cervical spine).  What remains to be determined is the matter of a nexus between the current disabilities and the Veteran's service/MVA therein.  There are conflicting medical opinions in the matter, an April 2011 opinion by a VA orthopedic surgeon (that the Board has found inadequate), and the VHA expert's opinion.  Because the VHA expert explained the rationale for his opinion, based the opinion on assumptions that are consistent with factual data, and is an orthopedist his opinion is probative evidence in the matter.  Because it supports the Veteran's claims, and because the opinion to the contrary was found lacking, it is persuasive.  Accordingly, the Board finds that the Veteran's current low back and cervical spine disabilities are indeed related to the MVA in which he was involved in service, and that service connection such disabilities is warranted. 


ORDER

Service connection for a back disorder is granted.

Service connection for cervical disc disease is granted.


REMAND

The Veteran alleges that he has a major depressive disorder that is secondary to his now service-connected back disorder and cervical disc disease.  Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Substantiating a secondary service connection claim requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 439, 448.

Initially, regarding VCAA notice, it is noteworthy that VCAA notification letters in May 2002, May 2003, and October 2006 substantially complied with VCAA notice requirements and advised the Veteran of the evidence he needed to submit to substantiate a service connection claim.  However, he was not specifically advised of what is needed to substantiate a claim of service connection for major depressive disorder as secondary to his now service connected back and cervical spine disorders.  Hence, such notice should be provided on remand.

A June 2002 statement by a VA psychiatrist who had been treating the Veteran since July 2001 states that the Veteran "suffers from major depressive disorder, recurrent, manifested by insomnia, low energy, depressed mood, and loss of interest in prior activities.  In addition, he suffers from anxiety disorder not otherwise specified (mixture of social anxiety and claustrophobia)."  The psychiatrist opined that the Veteran's "depression is directly caused, in large part, by his chronic pain and lifestyle limitations from his degenerative disc disease, including herniated discs, of his back and neck."  This opinion is inadequate for rating purposes because it is conclusory, without explanation of rationale.  Furthermore, the language used, i.e.,  "directly caused, in large part" suggests that only part of the disability may be related to the now service-connected back and neck disorders, requiring clarification by a medical provider.   The Veteran has not been afforded a VA examination in connection with this claim.  As the record shows diagnoses of various psychiatric entities, and as the Veteran has service-connected right shoulder (scar) and lumbar and cervical spine disabilities, and because there is medical evidence suggesting a connection between the Veteran's psychiatric disability and his service connected disabilities, an examination to secure a nexus opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and specifically advising him of what is necessary to substantiate his claim of service connection for a psychiatric disability as secondary to his now service connected back and neck disorders.  

The letter should also ask the Veteran to identify the providers of any mental health treatment or evaluation he has had and to provide releases for VA to secure any private records of such evaluation or treatment.  The RO should obtain complete clinical records of all such treatment and evaluation from all sources identified by the Veteran.  The RO must specifically secure for the record any updated VA treatment records that are not already associated with the claims file (or in Virtual VA).

2.  The RO should then arrange for the Veteran to be examined by a psychiatrist to determine whether he has a psychiatric disability that is either directly related to his service or was caused or aggravated by his service-connected right shoulder laceration and lumbar and cervical spine disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination and file review, the examiner should provide opinions responding to the following: 

(a)  Please identify (by medical diagnosis) each psychiatric disability entity found (and, for each diagnosis indicate the likely date of clinical onset).  

(b)  As to each psychiatric disability entity diagnosed, based on the factual evidence of record, please express an opinion regarding the likely etiology of such disability, specifically, whether it is at least as likely as not (a 50% or better probability) that the disability is directly related to the Veteran's service/an event therein, or was caused or aggravated by (increased in severity due to) his service connected right shoulder laceration and lumbar and cervical spine disabilities?  If any psychiatric disability is determined to not have been caused, but to have been aggravated by, the service connected disabilities, please identify the baseline degree (symptoms and their severity) of psychiatric disability existing prior to when the aggravation occurred and the level of disability existing after the aggravation.  

The examiner must explain the rationale for all opinions, citing to supporting factual data (and should specifically comment on the June 2002 statement by the Veteran's treating VA psychiatrist) and medical literature, as deemed appropriate.  

3.  The RO should then re-adjudicate the claim of service connection for a psychiatric disability.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


